DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-16, 18, 19, 26, 27, 29-91 have been canceled. Claims 2, 17, 20-25, 28 remain pending. 
Applicant's arguments filed 3-1-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicants elected Group I, claims 2, 3, 17, 20-25, 28, with traverse on 7-27-21.  
Claims 58-62, 64-66, 91 have been withdrawn. 
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 2, 17, 20-25, 28 remain under consideration. 
Claim Objections
The specification teaches an immunoglobulin (Ig) heavy chain diversity (DH) gene segments may be operably linked to a 5’ and 3’ RSS (Fig. 2, 1st and 2nd vectors), comprising 12mer or 23mer spacers. However, DH gene segments do not comprise an RSS as inferred by claim 2. 
Use of “unrearranged” to describe a single gene segment as encompassed by claim 2 is inapt. The phrase “unrearranged” only applies to a naturally occurring sequence of VH gene segments as they occur in nature in context of other VH gene segments (or JH gene segments as they occur in context of other JH gene segments). 
The phrase 
---a) at least one human immunoblobulin (Ig) heavy chain variable (VH) gene segment; 
b) at least one human Ig heavy chain joining (JH) gene segment; and 
c) a plurality of human Ig heavy chain diversity (DH) gene segments, wherein a recombination signal sequence (RSS) comprising a 12mer spacer flanking [the 5’ end of] one of the human DH gene segments has been replaced with an RSS comprising a 23mer spacer--- would be clear. 
If the replacement RSS comprising the 23mer spacer must be on the 5’ or 3’ end of the human DH gene segment to have the desired function, clarification is required. 
If the human DH gene segment must be flanked by the replacement RSS comprising a 23mer spacer and an RSS comprising a 12mer spacer to have the desired function, clarification is required. 
If the human DH gene segment flanked by the replacement RSS comprising a 23mer spacer must be on one end and an RSS comprising a 12mer spacer must be on the other end to have the desired function, clarification is required. 
Claim 20 ---The nucleotide molecule of claim 2, wherein the at least one human Ig VH gene segment comprises a complete repertoire of unrearranged human Ig VH gene segments---. 
21. ---The nucleotide molecule of claim 2, wherein the at least one human Ig JH gene segment is a human Ig JH6 gene segment---. 
22. ---The nucleotide molecule of claim 2, wherein the at least one human Ig JH gene segment comprises a plurality of unrearranged human Ig JH gene segments comprising a human Ig JH4 gene segment, a human Ig JH5 gene segment, and a human JH6 gene segment---.
23. ---The nucleotide molecule of claim 22, further comprising a human Ig JH1 gene segment, a human Ig JH2 gene segment, and a human Ig JH6 gene segment ---. 
Claim 28 requires clarification for targeting the nucleotide molecule into the genome of a rodent cell because the 5’ homology arm does not contain any rodent sequences; it only requires the 5’ homology arm encodes human VH gene segments which would not be capable of integrating into the genome of a rodent cell. 

Claim Rejections - 35 USC § 112
Enablement
Claims 2, 17, 20-25, 28 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable those of skill to make/use a nucleic acid sequence of claim 2. 
Claim 2 is drawn to “A nucleotide molecule comprising from 5' to 3' and in operable linkage: (a) an unrearranged human immunoglobulin (Ig) heavy chain variable (VH) gene segment; (b) anunrearranged human Ig heavy chain diversity (DH) region, wherein the unrearranged human DH region comprises[[ing]]: (i) an engineered DH (eDH) gene segment comprising an unrearranged human Ig DH gene segment that comprises a replacement of a recombination signal sequence (RSS) comprising a 12-mer spacer with an RSS comprising spacer, and plurality of unrearranged human Ig DH gene segments upstream and/or downstream of the eDH gene segment of (b)(i); and (c) an unrearranged human Ig heavy chain joining (JH) gene segment.”. 
A) The specification does not enable making/using a nucleotide molecule comprising an unrearranged human VH gene segment, an unrearranged human JH gene segment, and a plurality of human DH gene segments as broadly encompassed by claim 2 other than a nucleic acid sequence comprising:
a human VH gene segment (e.g. VH6-1), a plurality of human unrearranged human DH gene segments, and a human JH gene segment (e.g. JH6 or JH4-6) operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “23:DH3-3:12:JH6 Targeting Vector” or “23:DH3-3:12:JH4-6 Targeting Vector”) 
OR 
a plurality of unrearranged human VH gene segments, a plurality of unrearranged human DH gene segments, and a plurality of unrearranged human JH gene segments operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “12:DH2-2:23|12:DH2-8:23|12:DH2-15:23/JH1-6 Targeting Vector”). 
The nucleotide molecule is used to make a homology vector for humanizing the VH, DH and JH gene segments of a non-human animal, e.g. rodent, e.g. mouse or rat (pg 1, last four lines; Fig. 2, 3) and modifying an RSSs between two of the human DH gene segments (pg 36, para 113) from having a 12-mer spacer to a 23-mer spacer. The exact genetic manipulation of the engineered DH gene segment remains unclear because the specification is limited to genetically modifying an RSS that flanks a human DH gene segment  - the specification does not teach RSSs are part of DH gene segments or genetically engineering the DH gene segment itself (see below). 
However, it IS clear that the specification is limited to making/using a nucleic acid sequence encoding a human VH gene segment (VH6-1), a plurality of human unrearranged human DH gene segments, and a human JH gene segment (JH6 or JH4-6) operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “23:DH3-3:12:JH6 Targeting Vector” or “23:DH3-3:12:JH4-6 Targeting Vector”) or a plurality of unrearranged human VH gene segments, a plurality of unrearranged human DH gene segments, and a plurality of unrearranged human JH gene segments operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “12:DH2-2:23|12:DH2-8:23|12:DH2-15:23/JH1-6 Targeting Vector”). 
The claim encompasses a single human VH or JH gene segment being “unrearranged”; however, the specification does not teach one single human VH or JH gene segment is “unrearranged” as claimed. 
The specification does not correlate the presence of a mouse IgM gene to the absence of a constant gene or any IgE, IgG1, IgG2a, IgG2b, or IgA gene as broadly encompassed by claim 2. 
The art at the time of filing is silent in this regard. 
Given the lack of guidance in the specification taken with the art at the time of filing, it would have required those of skill in the art at the time of filing undue experimentation to determine how to make/use a nucleic acid comprising any VH and JH gene segments as broadly encompassed by claim 2 other than a nucleic acid sequence comprising:
a human VH gene segment (VH6-1), a plurality of human unrearranged human DH gene segments, and a human JH gene segment (JH6 or JH4-6) operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “23:DH3-3:12:JH6 Targeting Vector” or “23:DH3-3:12:JH4-6 Targeting Vector”) 
OR 
a plurality of unrearranged human VH gene segments, a plurality of unrearranged human DH gene segments, and a plurality of unrearranged human JH gene segments operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “12:DH2-2:23|12:DH2-8:23|12:DH2-15:23/JH1-6 Targeting Vector”).

B) The specification does not enable those of skill to make/use a nucleic acid comprising human VH and JH gene segments and an engineered DH gene segment and the absence of a heavy chain constant (CH) region gene as broadly encompassed by required in claim 2. 
The claim requires an “unrearranged human Ig heavy chain diversity (DH )region” that “comprises an engineered DH (eDH) gene segment comprising an unrearranged DH gene segment that comprises a replacement of a recombination signal sequence (RSS) comprising a 12mer spacer with an RSS comprising a 23mer spacer” and a plurality of human DH gene segments upstream and/or downstream of the eDH.  
The phrase “an unrearranged DH gene segment” (singular) does not make sense because the phrase “unrearranged” only refers to a plurality of DH gene segments in their natural configuration, and because a single DH gene segment cannot be “rearranged” or “unrearranged” as claimed (see 112/2nd below). 
Pg 49, para 159, teaches introducing “a 23-mer recombination signal sequence adjacent to (e.g., 5’ or 3’ of) one or more DH segments of a DH region in an immunoglobulin heavy chain variable region”. Pg 49, para 160, teaches: “Each RSS consists of a conserved block of seven nucleotides (heptamer, S°-CACAGTG-3’, SEQ 1D NO: 144) that is contiguous with a coding sequence (e.g, a VH, DH or JH segment) followed by a non-conserved region, known as the spacer which is either 12bp or 23bp in length, and a second conserved block of nine nucleotides (nonamer;, 5’°-ACAAAAACC-3’, SEQ ID NO:145). The spacer may vary in sequence, but its conserved length corresponds to one or two tums of the DNA double helix. This brings the heptamer and nonamer sequences to the same side of the DNA helix, where they can be bound by a complex of proteins that catalyzes recombination. An RSS with a 23bp spacer is a 23-mer RSS and an RSS with a 12bp spacer is a 12-mer RSS.” Pg 49, para 160, refers to Fig. 1:

    PNG
    media_image1.png
    489
    840
    media_image1.png
    Greyscale

The naturally occurring RSSs include a heptamer (7, SEQ ID NO: 144) or nonamer (9, SEQ ID NO: 145) + a 12 bp or 23bp spacer. 
Fig. 2 is described on pg 95, para 270, which refers to a “23:DH3-3:12/JH6 targeting vector” and two other vectors. 

    PNG
    media_image2.png
    474
    778
    media_image2.png
    Greyscale

Pg 29, para 78, generically refers to Fig. 2 and states “Hash lines represent DH gene segments that are included in the targeting vector but are not specifically depicted”; however, there are no hash lines in Fig. 2. If “hash line” is intended to refer to the “/” symbol or the “|” symbol, clarification is required. If “hash line” is intended to refer to the “/” symbol in “23:DH3-3:12/JH6 targeting vector”, then applicants do not teach the structure of the DH gene segment represented by the “/” symbol. If “hash line” is intended to refer to the “|” symbol in “23:DH3-3:12/JH4-6 Targeting vector”, then applicants do not teach the structure of the DH gene segment represented by the “|” symbol. If “hash line” refers to the two back slashes in the vector itself (i.e. “\\”), clarification is required. 
Assuming “hash line” refers to the “\\” in the vector, Fig. 2 is limited to a [human] DH 3-3 gene segment flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer. The DH 3-3 gene segment is operably linked to “μ0pro”, [mouse] VH6-1, [mouse] DH segments, “Ei”, and a [mouse] IgM gene. It also appears that these elements is operably linked to an endogenous Ig promoter upon integration into the [mouse] genome and allow functional rearrangement of the [human] DH gene segment and the [mouse] DH gene segments in vivo. At minimum, the “engineered DH gene segment” MUST be human flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer and operably linked to a [mouse] VH gene segment and a [mouse] IgM gene. 
The specification does not teach the structure or function of the “μ0pro”. 
The 3rd vector in Fig. 2 does not disclose the structure/species of the DH2-2, DH2-8, DH2-15 or the other DHs in the vector.
The specification states: “a germline DH gene segment, e.g., an unrearranged DH gene segment, is flanked on each side by a 12-mer RSS” – pg 42, last 7 lines). However, it is unclear whether “germline” refers to a human, rodent, or some other animal, or whether the discussion is limited to the endogenous state of DH gene segments rodent in rodents. The specification never says rodent DH gene segments in their endogenous state are flanked by 12mer RSSs. Nor does the specification say DH gene segments “comprise” RSSs as claimed. The specification always says DH gene segments are flanked by RSSs, so a DH gene segment cannot have a replacement of RSSs as required in claim 2. Likewise, the engineered DH (eDH) gene segment (eDH) may be flanked by RSSs, but the DH gene segment cannot comprise RSSs or have a replacement of RSSs as claimed. 
The claim encompasses an “engineered DH gene segment” from any animal used in combination with “a plurality of unrearranged human DH gene segments upstream and/or downstream of the eDH gene segment”. However, the specification is one DH gene segment being flanked on the 5’ end by an RSS comprising a 23mer spacer and on the 3’ end by an RSS comprising a 12mer spacer (Fig. 2, DH3-3 in the “23:DH3-3:12/JH6 Targeting Vector”) or a plurality of DH gene segments being flanked on the 5’ end by an RSS comprising a 23mer spacer and on the 3’ end by an RSS comprising a 12mer spacer (Fig. 2, DH2-2, DH2-8, DH2-15). It is assumed this is somehow unnatural from the natural state of RSSs that occur between each human DH gene segment. It is unclear whether DH3-3, DH2-2, DH2-8, or DH2-15 in Fig. 2 are in their “unrearranged” position within the sequence or whether the 5’ and/or 3’ RSSs flanking those DH gene segments have been genetically modified. In other words, the specification fails to teach the DH gene segments themselves were genetically modified or how the RSSs flanking the DH gene segments were genetically modified. 

The specification does not enable using the nucleotide molecule for its intended purpose, i.e. to make a “non-human animal” with an “engineered” [human] DH gene segment for “increased expression of antibodies containing [CDR3s with] longer amino acid length as compared to wild-type [ ] and by diversity that, in some embodiments, directs binding to particular antigens” (pg 2, para 4). The purpose of the construct obtained using the nucleotide molecule of claim 2 after integration into the genome of a transgenic mouse cannot be determined because the specification is unclear. It is unclear how the vectors in Fig. 1 and 2 lengthen the amino acid length because Fig. 1 and 2 appear to replace some endogenous DH gene segments with the human DH gene segment, thereby decreasing the DH gene segments. It is unclear how adding DH gene segments increases antibody length or directs the antibody to “particular” antigens. If the genetic modification is intended to lengthen the Ig to bind “particular” antigens, the specification fails to correlate any specific DH genetic modification to a longer antibody or any “particular” antigen. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use the nucleotide molecule of claim 2 in a vector for homologous recombination in a mouse or any other non-human animal for “increased expression of antibodies containing [CDR3s with] longer amino acid length as compared to wild-type [ ] and by diversity that, in some embodiments, directs binding to particular antigens” discussed on pg 2, paragraph 4.
The specification does not enable using the nucleotide molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic animal. Schelonka (J. Immunol., 2005, Vol. 175, pg 6624-6632) taught “A single DH gene segment that creates its own unique CDR-H3 repertoire and is sufficient for B-cell development and immune function” (title). The specification provides no guidance regarding using the nucleotide molecule in a homology vector for making a transgenic animal to obtain a unique CDR-H3 repertoire. It would have required those of skill undue experimentation to determine how to use the molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic non-human animal. 
In general, the specification does not provide adequate guidance how to use the nucleotide molecule of claim 2. The specification does not teach the structure or function of the final non-human animal obtained using a homology vector containing the nucleotide molecule of claim 2. The specification does not teach using the nucleotide molecule for purposes other than making homology used to make a non-human animal. The specification does not teach the “DH-DH recombination events” that are desired in the any transgenic animals. The fundamental use of the claimed nucleotide molecule for DH-DH recombination in transgenic rodents is unclear, and there are no other disclosed uses for the nucleotide molecule of claim 2. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use the nucleotide molecule of claim 2 for making a transgenic animal or any other purpose. 
Claims 17, 24 have been included because they require VH, JH, and CH gene segments operably linked to the DH gene segments; however, they do not indicate the VH and JH gene segments are human or that the CH gene segment is from a rodent. It remains unclear how to use the nucleotide molecule to modify any DH-DH recombination event, make antibodies containing [CDR3s with] longer amino acid length (pg 2), impart a unique CDR-H3 repertoire in a transgenic animal (Schelonka), or any other use. 
Given the lack of guidance in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use a nucleic acid comprising human VH and JH gene segments and an engineered DH gene segment and the absence of a heavy chain constant (CH) region gene as broadly encompassed by claim 2. 
Response to arguments
Applicants argue RSSs containing a 12mer spacer are called 12mer RSSs and RSSs containing a 23mer spacer are called 23mer RSSs. Applicants’ argument is noted but the lexicography remains repugnant to the art because the RSSs containing other nucleotides and are ultimately neither 12 or 23 nucleotides. Regardless, applicants argue the claims as amended have been limited to replacing an RSS containing a 12mer spacer with an RSS containing a 23mer spacer. Applicants’ argument is not persuasive for reasons set forth above. DH gene segments may be flanked by RSSs but they do not contain RSSs; therefore, they cannot have a replacement of an RSS as claimed. Furthermore, the genetic modification of the RSSs flanking DH gene segment [with a plurality of unrearranged human DH gene segments] remains unclear, i.e. it is unclear whether an RSS [originally comprising a 12mer spacer] on the 5’ end of the DH 3-3 gene segment in Fig. 2 has been replaced with an RSS comprising a 23mer spacer or if the RSS labeled “12mer” is to be replaced with an RSs comprising a 23mer spacer. 
Applicants argue claims directed towards the animals have been canceled which overcomes any issue regarding using the nucleic acid in an animal. Applicants’ argument is not persauvie because the sole disclosed purpose for using the nucleic acid is for humanizing the Ig gene of a rodent. 

Written Description
Claims 2, 17, 20-25, 28 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 and its scope, paragraphs 159-160 (pg 49), Fig. 1; Fig. 2; Fig. 3 are discussed above. 

A) The specification lacks written description for a nucleotide molecule comprising an unrearranged human VH gene segment, an unrearranged human JH gene segment, and a plurality of human DH gene segments and the absence of a heavy chain constant (CH) region gene as broadly encompassed by claim 2 other than a nucleic acid sequence comprising:
a human VH gene segment (e.g. VH6-1), a plurality of human unrearranged human DH gene segments, and a human JH gene segment (e.g. JH6 or JH4-6) operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “23:DH3-3:12:JH6 Targeting Vector” or “23:DH3-3:12:JH4-6 Targeting Vector”) 
OR 
a plurality of unrearranged human VH gene segments, a plurality of unrearranged human DH gene segments, and a plurality of unrearranged human JH gene segments operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “12:DH2-2:23|12:DH2-8:23|12:DH2-15:23/JH1-6 Targeting Vector”). 
The nucleotide molecule is used to make a homology vector for humanizing the VH, DH and JH gene segments of a non-human animal, e.g. rodent, e.g. mouse or rat (pg 1, last four lines; Fig. 2, 3) and modifying an RSSs between two of the human DH gene segments (pg 36, para 113) from having a 12-mer spacer to a 23-mer spacer. The exact genetic manipulation of the engineered DH gene segment remains unclear because the specification is limited to genetically modifying an RSS that flanks a human DH gene segment  - the specification does not teach RSSs are part of DH gene segments or genetically engineering the DH gene segment itself (see below). 
However, it IS clear that the specification is limited to making/using a nucleic acid sequence encoding a human VH gene segment (VH6-1), a plurality of human unrearranged human DH gene segments, and a human JH gene segment (JH6 or JH4-6) operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “23:DH3-3:12:JH6 Targeting Vector” or “23:DH3-3:12:JH4-6 Targeting Vector”) or a plurality of unrearranged human VH gene segments, a plurality of unrearranged human DH gene segments, and a plurality of unrearranged human JH gene segments operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “12:DH2-2:23|12:DH2-8:23|12:DH2-15:23/JH1-6 Targeting Vector”). 
The claim encompasses a single human VH or JH gene segment being “unrearranged”; however, the specification does not teach one single human VH or JH gene segment is “unrearranged” as claimed. 
The specification does not correlate the presence of a mouse IgM gene to the absence of a constant gene or any IgE, IgG1, IgG2a, IgG2b, or IgA gene as broadly encompassed by claim 2. 
The art at the time of filing is silent in this regard. 
Accordingly, the specification lacks written description for a nucleic acid comprising any VH and JH gene segments as broadly encompassed by claim 2 other than a nucleic acid sequence comprising:
a human VH gene segment (VH6-1), a plurality of human unrearranged human DH gene segments, and a human JH gene segment (JH6 or JH4-6) operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “23:DH3-3:12:JH6 Targeting Vector” or “23:DH3-3:12:JH4-6 Targeting Vector”) 
OR 
a plurality of unrearranged human VH gene segments, a plurality of unrearranged human DH gene segments, and a plurality of unrearranged human JH gene segments operably linked to a rodent IgM heavy chain constant (CH) gene (Fig 2, “12:DH2-2:23|12:DH2-8:23|12:DH2-15:23/JH1-6 Targeting Vector”).

B) The specification lacks written description for a nucleic acid comprising human VH and JH gene segments and an engineered DH gene segment as required in claim 2. 
The claim requires an “unrearranged human Ig heavy chain diversity (DH )region” that “comprises an engineered DH (eDH) gene segment comprising an unrearranged DH gene segment that comprises a replacement of a recombination signal sequence (RSS) comprising a 12mer spacer with an RSS comprising a 23mer spacer” and a plurality of human DH gene segments upstream and/or downstream of the eDH.  
The phrase “an unrearranged DH gene segment” (singular) does not make sense because the phrase “unrearranged” only refers to a plurality of DH gene segments in their natural configuration, and because a single DH gene segment cannot be “rearranged” or “unrearranged” as claimed (see 112/2nd below). 
Pg 49, para 159, teaches introducing “a 23-mer recombination signal sequence adjacent to (e.g., 5’ or 3’ of) one or more DH segments of a DH region in an immunoglobulin heavy chain variable region”. Pg 49, para 160, teaches: “Each RSS consists of a conserved block of seven nucleotides (heptamer, S°-CACAGTG-3’, SEQ 1D NO: 144) that is contiguous with a coding sequence (e.g, a VH, DH or JH segment) followed by a non-conserved region, known as the spacer which is either 12bp or 23bp in length, and a second conserved block of nine nucleotides (nonamer;, 5’°-ACAAAAACC-3’, SEQ ID NO:145). The spacer may vary in sequence, but its conserved length corresponds to one or two tums of the DNA double helix. This brings the heptamer and nonamer sequences to the same side of the DNA helix, where they can be bound by a complex of proteins that catalyzes recombination. An RSS with a 23bp spacer is a 23-mer RSS and an RSS with a 12bp spacer is a 12-mer RSS.” Pg 49, para 160, refers to Fig. 1:

    PNG
    media_image1.png
    489
    840
    media_image1.png
    Greyscale

The naturally occurring RSSs include a heptamer (7, SEQ ID NO: 144) or nonamer (9, SEQ ID NO: 145) + a 12 bp or 23bp spacer. 
Fig. 2 is described on pg 95, para 270, which refers to a “23:DH3-3:12/JH6 targeting vector” and two other vectors. 

    PNG
    media_image2.png
    474
    778
    media_image2.png
    Greyscale

Pg 29, para 78, generically refers to Fig. 2 and states “Hash lines represent DH gene segments that are included in the targeting vector but are not specifically depicted”; however, there are no hash lines in Fig. 2. If “hash line” is intended to refer to the “/” symbol or the “|” symbol, clarification is required. If “hash line” is intended to refer to the “/” symbol in “23:DH3-3:12/JH6 targeting vector”, then applicants do not teach the structure of the DH gene segment represented by the “/” symbol. If “hash line” is intended to refer to the “|” symbol in “23:DH3-3:12/JH4-6 Targeting vector”, then applicants do not teach the structure of the DH gene segment represented by the “|” symbol. If “hash line” refers to the two back slashes in the vector itself (i.e. “\\”), clarification is required. 
Assuming “hash line” refers to the “\\” in the vector, Fig. 2 is limited to a [human] DH 3-3 gene segment flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer. The DH 3-3 gene segment is operably linked to “μ0pro”, [mouse] VH6-1, [mouse] DH segments, “Ei”, and a [mouse] IgM gene. It also appears that these elements is operably linked to an endogenous Ig promoter upon integration into the [mouse] genome and allow functional rearrangement of the [human] DH gene segment and the [mouse] DH gene segments in vivo. At minimum, the “engineered DH gene segment” MUST be human flanked by an RSS with a 23mer spacer and an RSS with a 12mer spacer and operably linked to a [mouse] VH gene segment and a [mouse] IgM gene. 
The specification does not teach the structure or function of the “μ0pro”. 
The 3rd vector in Fig. 2 does not disclose the structure/species of the DH2-2, DH2-8, DH2-15 or the other DHs in the vector.
The specification states: “a germline DH gene segment, e.g., an unrearranged DH gene segment, is flanked on each side by a 12-mer RSS” – pg 42, last 7 lines). However, it is unclear whether “germline” refers to a human, rodent, or some other animal, or whether the discussion is limited to the endogenous state of DH gene segments rodent in rodents. The specification never says rodent DH gene segments in their endogenous state are flanked by 12mer RSSs. Nor does the specification say DH gene segments “comprise” RSSs as claimed. The specification always says DH gene segments are flanked by RSSs, so a DH gene segment cannot have a replacement of RSSs as required in claim 2. Likewise, the engineered DH (eDH) gene segment (eDH) may be flanked by RSSs, but the DH gene segment cannot comprise RSSs or have a replacement of RSSs as claimed. 
The claim encompasses an “engineered DH gene segment” from any animal used in combination with “a plurality of unrearranged human DH gene segments upstream and/or downstream of the eDH gene segment”. However, the specification is one DH gene segment being flanked on the 5’ end by an RSS comprising a 23mer spacer and on the 3’ end by an RSS comprising a 12mer spacer (Fig. 2, DH3-3 in the “23:DH3-3:12/JH6 Targeting Vector”) or a plurality of DH gene segments being flanked on the 5’ end by an RSS comprising a 23mer spacer and on the 3’ end by an RSS comprising a 12mer spacer (Fig. 2, DH2-2, DH2-8, DH2-15). It is assumed this is somehow unnatural from the natural state of RSSs that occur between each human DH gene segment. It is unclear whether DH3-3, DH2-2, DH2-8, or DH2-15 in Fig. 2 are in their “unrearranged” position within the sequence or whether the 5’ and/or 3’ RSSs flanking those DH gene segments have been genetically modified. In other words, the specification fails to teach the DH gene segments themselves were genetically modified or how the RSSs flanking the DH gene segments were genetically modified. 

The specification does not enable using the nucleotide molecule for its intended purpose, i.e. to make a “non-human animal” with an “engineered” [human] DH gene segment for “increased expression of antibodies containing [CDR3s with] longer amino acid length as compared to wild-type [ ] and by diversity that, in some embodiments, directs binding to particular antigens” (pg 2, para 4). The purpose of the construct obtained using the nucleotide molecule of claim 2 after integration into the genome of a transgenic mouse cannot be determined because the specification is unclear. It is unclear how the vectors in Fig. 1 and 2 lengthen the amino acid length because Fig. 1 and 2 appear to replace some endogenous DH gene segments with the human DH gene segment, thereby decreasing the DH gene segments. It is unclear how adding DH gene segments increases antibody length or directs the antibody to “particular” antigens. If the genetic modification is intended to lengthen the Ig to bind “particular” antigens, the specification fails to correlate any specific DH genetic modification to a longer antibody or any “particular” antigen. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use the nucleotide molecule of claim 2 in a vector for homologous recombination in a mouse or any other non-human animal for “increased expression of antibodies containing [CDR3s with] longer amino acid length as compared to wild-type [ ] and by diversity that, in some embodiments, directs binding to particular antigens” discussed on pg 2, paragraph 4.
The specification does not enable using the nucleotide molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic animal. Schelonka (J. Immunol., 2005, Vol. 175, pg 6624-6632) taught “A single DH gene segment that creates its own unique CDR-H3 repertoire and is sufficient for B-cell development and immune function” (title). The specification provides no guidance regarding using the nucleotide molecule in a homology vector for making a transgenic animal to obtain a unique CDR-H3 repertoire. It would have required those of skill undue experimentation to determine how to use the molecule of claim 2 to impart a unique CDR-H3 repertoire in a transgenic non-human animal. 
In general, the specification does not provide adequate guidance how to use the nucleotide molecule of claim 2. The specification does not teach the structure or function of the final non-human animal obtained using a homology vector containing the nucleotide molecule of claim 2. The specification does not teach using the nucleotide molecule for purposes other than making homology used to make a non-human animal. The specification does not teach the “DH-DH recombination events” that are desired in the any transgenic animals. The fundamental use of the claimed nucleotide molecule for DH-DH recombination in transgenic rodents is unclear, and there are no other disclosed uses for the nucleotide molecule of claim 2. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to use the nucleotide molecule of claim 2 for making a transgenic animal or any other purpose. 
Claims 17, 24 have been included because they require VH, JH, and CH gene segments operably linked to the DH gene segments; however, they do not indicate the VH and JH gene segments are human or that the CH gene segment is from a rodent. It remains unclear how to use the nucleotide molecule to modify any DH-DH recombination event, make antibodies containing [CDR3s with] longer amino acid length (pg 2), impart a unique CDR-H3 repertoire in a transgenic animal (Schelonka), or any other use. 
Accordingly, the specification lacks written description for a nucleic acid comprising human VH and JH gene segments and an engineered DH gene segment and the absence of a heavy chain constant (CH) region gene as required in claim 2. 
C) The specification does not provide adequate written description for a nucleic acid comprising DH2-2, DH2-8, or DH2-15 with a 3’ RSS comprising a 23mer spacer as required in claim 17. The specification does not teach the 3’ RSS of DH2-2, DH2-8, or DH2-15 in Fig. 2 has a 23mer spacer. The specification does not teach the 3’ RSS of DH2-2, DH2-8, or DH2-15 in Fig. 2 has been replaced. The specification does not teach engineering DH2-2, DH2-8, or DH2-15 individually or in any as broadly encompassed by claim 17 other than DH2-2, DH2-8, AND DH2-15. Accordingly, the specification lacks written description for claim 17. 


Indefiniteness
Claims 2, 17, 20-25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of “DH gene segment” comprising a “replacement of a recombination signal sequence (RSS)” in claim 2 as newly amended remains unclear. An RSS includes a heptamer (7, SEQ ID NO: 144) or nonamer (9, SEQ ID NO: 145) + a 12 bp or 23bp spacer. The specification is limited to “engineering” one of the two RSSs flanking the DH gene segment. The specification and the art at the time of filing do not teach the RSSs are part of the DH gene segment as claimed; therefore, the eDH gene segment cannot have “ a replacement” of an RSS as claimed. 
The phrase “any combination of (b)(i)-(b)(iii) in claim 17 is indefinite because b)i)-iii) may be missing an “and” between items ii) and iii), so claiming any combination of i)-iii) does make sense. The concept of i), ii), or iii) or any combination thereof would be clear. 

The art at the time of filing did not teach or suggest a nucleotide molecule comprising a human DH gene segment flanked [on the 5’ end] by an RSS comprising a 23mer spacer and [on the 3’ end] an RSS comprising a 12mer spacer as assumed in claim 2. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632